Citation Nr: 9903596	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-10 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to accrued benefits for service connection 
for lymphocytic leukemia.

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from March 1953 to 
November 1958 and from April 1959 to July 1975.  The veteran 
died on July 30, 1993.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating determinations of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied accrued benefits for service connection for 
lymphocytic leukemia and service connection for the cause of 
the veteran's death.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran filed an application for service connection in 
August 1992 for lymphocytic leukemia, which he claimed was 
secondary to radiation exposure during active service.  In 
November 1992, the RO requested the veteran to provide 
information in support of his claim, including his military 
occupational specialty and the source of the radiation 
exposure during active service.  The veteran did not respond 
to that request.  

The veteran submitted medical evidence in support of his 
claim, which indicates he had been treated for chronic 
lymphocytic leukemia since 1981.  This evidence is not part 
of the claims folder.  

The RO obtained the veteran's military administrative records 
in December 1992.  These records show the veteran served as 
an anti-aircraft gunner, guidance systems mechanic and a 
guidance systems technician during his military career.  They 
do not show that the veteran participated in nuclear testing.  
These records, however, do not include the veteran's Record 
of Occupational Exposure to Ionizing Radiation (DD Form 
1141), or any indication that such a record was not 
maintained.  

Based on the available information, the RO denied service 
connection in January 1993.  The veteran filed a notice of 
disagreement in April 1993.  The veteran included a March 
1993 medical opinion from his treating physician.  The 
physician states that the veteran "was exposed to nuclear 
testing during his service in the military.  It seems that 
there could be a connection between these two pieces of 
information."  

A July 1993 medical summary from that physician shows he had 
treated the veteran for chronic lymphocytic leukemia since 
1988.  The veteran's leukemia progressed in 1991 causing 
thrombocytopenia and anemia.  The veteran developed further 
progressive leukemia in January 1993.  The veteran's 
condition worsened and he was admitted to the hospital on 
July 30, 1993.  The reported diagnoses were chronic 
lymphocytic leukemia, gram-negative sepsis, anemia and 
gastrointestinal blood loss.  The veteran died later that 
day.  The certificate of death lists the immediate cause of 
death as sepsis due to chronic lymphocytic leukemia with 
gastrointestinal bleed as a significant condition 
contributing to death but unrelated to the cause of death.  


Subsequently, the appellant submitted claims for accrued 
benefits for service connection for lymphocytic leukemia and 
service connection for the cause of the veteran's death.  In 
an April 1994 VA Form 9, the appellant stated that there was 
a radiation report sent to the veteran, which asked if the 
veteran had been at any one of the six places identified in 
the report.  She stated that the veteran had been at four of 
the six places listed, and that she and the veteran "talked 
about tests that they would go out on and bring the filter 
off the plane only to have it in the hanger for a few days 
and how nobody ever tested the dosimeter they had to see if 
any radioactivity was around."  

In an August 1995 statement, the appellant related that the 
veteran worked with radar systems, warhead missiles and 
weather testing equipment while in the military.  She 
contends that the veteran was constantly exposed to radiation 
as a result of working in these areas and this caused chronic 
lymphocytic leukemia.  She states the veteran was treated for 
symptoms, apparently in 1988, at Beale Air Force Base.  

In her February 1997 substantive appeal, the appellant stated 
that the veteran had blood testing performed shortly after 
service and he developed a lymph gland condition 
demonstrating a serious medical problem, which "was 
discovered well before the 30 year limit."  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  





The basic statutory provision and regulation concerning 
service connection state that service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.309(d) (1998).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. 
§ 3.311 (1998).  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  







As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 
essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the appellant cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.  

The above regulations, 38 C.F.R. §§ 3.309(d)(2), 
3.311(b)(2)(i), specifically exclude chronic lymphocytic 
leukemia from the list of presumptive radiogenic diseases and 
presumptive diseases for radiation-exposed veterans.  The 
March 1993 medical opinion from the veteran's treating 
physician states that he "was exposed to nuclear testing 
during his service in the military.  It seems that there 
could be a connection between these two pieces of 
information."  This opinion is based on an unverified 
history of inservice radiation exposure.  


The probative value of this opinion in well grounding the 
appellant's claim is dependent on the accuracy of the 
inservice history.  See Owens v. Brown, 7 Vet.App. 429 (1995) 
(Court held that Board is justified in rejecting a 
physician's opinion which relies on a medical history from 
the veteran that conflicts with the service medical records); 
see also Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (Court 
held that an opinion based on an inaccurate factual premise 
has no probative value); see also LeShore v. Brown, 8 
Vet.App. 406 (1995) (Court held that the mere transcription 
of statements of medical history from a claimant by a medical 
provider can not turn those statements into medical 
findings).  However, VA has a duty to assist a claimant in 
completing her application for benefits in accordance with 
38 U.S.C.A. § 5103(a) (West 1991), where she identifies 
evidence that would well ground the claim.  Therefore, the RO 
should undertake certain development in order to determine 
whether the veteran was exposed to ionizing radiation or 
participated in radiation-risk activities as part of his 
military duties.  

In light of the above, and to ensure full compliance with 38 
U.S.C.A. § 7104(d)(1) (West 1991); 38 C.F.R. § 3.311(c)(1) 
(1997), the case is REMANDED to the RO for the following 
development:

1.  The appellant should identify all 
healthcare facilities at which the 
veteran received post-service medical 
treatment for chronic lymphocytic 
leukemia, which are not already of 
record.  A June 1991 hospital admission 
report includes a history that the 
veteran had been treated for chronic 
lymphocytic leukemia since 1981.  The 
appellant states that the veteran was 
treated for symptoms, apparently in 1988, 
at Beale Air Force Base.  The appellant 
also states that the veteran had blood 
testing performed shortly after service 
and he developed a lymph gland condition.  

The RO should assist the appellant in 
obtaining the records identified as part 
of the duty to assist in completing her 
application for benefits in accordance 
with 38 U.S.C.A. § 5103(a) (West 1991).  

2.  The appellant should submit the 
"radiation report," which she 
identified in the April 1994 VA Form 9.  
She should also identify the four of the 
six places where the veteran was located, 
which are listed in the report.  This 
should include specific details such as 
locations and dates that she and the 
veteran "talked about tests that they 
would go out on and bring the filter off 
the plane only to have it in the hanger 
for a few days and how nobody ever tested 
the dosimeter they had to see if any 
radioactivity was around."  

3.  The RO should use the information 
provided by the appellant to determine if 
the veteran participated in radiation-
risk activities or was otherwise exposed 
to ionizing radiation as part of his 
military duties.  The veteran's military 
administrative records show he served as 
an anti-aircraft gunner, guidance systems 
mechanic and a guidance systems 
technician during his military career.  
The RO should contact the Department of 
Defense (Nuclear Agency) and the United 
States Air Force, or other appropriate 
agency in order to ascertain whether or 
not there is a Record of Occupational 
Exposure to Ionizing Radiation (DD Form 
1141) for the veteran or whether or not 
the veteran participated in radiation-
risk activities as part of his military 
duties.  

4.  If it is determined that the 
appellant has met the threshold criteria 
for initial review of her claim pursuant 
to 38 C.F.R. § 3.311(b)(1) (1998), her 
claim should be referred to the Under 
Secretary for Benefits for further 
development.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
adjudicate the appellant's claim for 
accrued benefits for service connection 
for lymphocytic leukemia and service 
connection for the cause of the veteran's 
death, i.e., whether the claims are well 
grounded, and, if so, whether entitlement 
is established based on the evidence of 
record.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the appellant until she is notified by the RO.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

OUTON



- 9 -


